DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on November 30, 2021, amendments to claim 1 have been acknowledged.
Drawings
The drawings are objected to because the box strip provide in the electrode assembly in figures 3 and 4, is not defined. There is no reference character  to this element in the drawings.  In figure 4, the star shaped element on the top of the electrode assembly, in the middle of the assembly and at bottom of the assembly, is not defined. There is no reference character  to this element in the drawings. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 20190198851) and in view of Chun et al. (US 20150295270). 
Regarding claim  1, Woo discloses a rechargeable battery, a pouch type rechargeable battery. The pouch type rechargeable secondary battery includes an electrode assembly 10, and a 

    PNG
    media_image1.png
    803
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    1041
    media_image2.png
    Greyscale

Woo et al. Figures 2 and 3

Woo does not disclose a plurality on anode non-coating portions and a plurality of cathode non-coating portions. Chun further  discloses a positive electrode plate  110 including a positive electrode collector having a positive electrode coating portion and a first positive electrode non-coating portion , the first positive electrode non-coating portion 115  being an exposed portion of the positive electrode collector; a negative electrode plate  120 including an negative electrode collector having a negative electrode coating portion having a negative electrode active material, the first negative electrode non-coating portion  125 being an exposed portion of the negative electrode collector (Chun:[0010]), and a separator between the positive electrode plate and the negative electrode plate (Chun:[0010]).  The positive electrode plate 110 may further includes a second positive electrode non-coating portion 116 at an end thereof and a 
It would have been obvious to one having ordinary skill in the art to use the  first anode uncoated portions, second anode uncoated portions, and third anode uncoated portions  and the first cathode uncoated portions, second  cathode uncoated portions, and  third cathode uncoated portions on the  anode plate 11  and cathode plate 12 of Woo,  respectively,  as shown by Chun, in order to  prevent a short circuit in the battery and therefore  improve the safety of the battery. 

    PNG
    media_image3.png
    600
    804
    media_image3.png
    Greyscale

Chun et al.  figure 4

Modified Woo further discloses, see figure 3, the first surface of the separator 13 is directly adjacent to an anode non-coating portion 11c of the plurality of anode non-coating portions along an entire length of the anode non-coating portion from a winding end of the anode plate 11 to at least one winding turn, and a second surface of the separator 13 opposite the first surface  is directly adjacent to the cathode non-coating portion 12c of the plurality of cathode non-coating portions along an entire length of the cathode non-coating portion from a winding end of the cathode plate 12 to at least one winding turn thereof. The winding end of the anode plate 11 and the winding end of the cathode plate 12 being at a same winding end of the electrode assembly. 
Modified Woo further discloses see figure 3, the first surface of the separator 13  being directly adjacent to the anode non-coating portion 11c  at a midplane of the electrode assembly that extends parallel to a winding axis of the electrode assembly and the second surface of the separator 13  being directly adjacent to the cathode non-coating portion 12c at the midplane.  (Claim 1) 
Regarding claim 2, modified Woo discloses all of the limitations as set forth above in claim 1. Modified Woo further discloses a second  lead tab 22 [0031]. See figure 2 of Woo, the outer circumferential tab includes  a first outer circumferential tab 12a  connected to the cathode plate 12 , and a second  outer circumferential tab 22 outwardly extending from the pouch case while being connected to the first outer circumferential tab 12a.  (Claim 2)
Regarding claim 3, modified Woo discloses all of the limitations as set forth above in claim 1. Modified Woo further discloses see figure 2 of Woo,  a thickness of the second outer circumferential tab 22 is greater than that of the first outer circumferential tab 12a. (Claim 3)
Regarding claim 4, modified Woo discloses all of the limitations as set forth above in claim 1. Modified Woo further discloses the plurality of anode non-coating portions  includes an anode first non-coating portion 11c  without the anode first active material layer coated thereon formed at a wound front end of the anode 11  first surface, see figure 3, and the inner circumferential tab 11a is connected/welded to the anode first non-coating portion 11c [0034]. (Claim 4)
Regarding claim 5, modified Woo discloses all of the limitations as set forth above in claim 4. Modified Woo further discloses the plurality of  anode non-coating portions (taught by Chun [0069];figure 4) further includes an anode second non-coating portion (taught by Chun (Claim 5)
Regarding claim 6, modified Woo discloses all of the limitations as set forth above in claim 4. Modified Woo further discloses the plurality of  anode non-coating portions further includes an anode third non-coating portion (taught by Chun [0069];figure 4)  without the anode second active material layer coated. Modified Woo does not disclose the anode third non-coating portion is  formed at a wound front end of the anode 11 second surface. However, it is well within the artisan’s skill to place the plurality of anode second uncoated portion and the anode third uncoated portion in different shapes, sizes and positions across the current collector in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).   (Claim 6)
Regarding claim 7, modified Woo discloses all of the limitations as set forth above in claim 1. Modified Woo further discloses  the plurality of cathode non-coating portions  includes a cathode first non-coating portion 12c  without the cathode first active material layer coated thereon formed at a wound front end of the cathode 12  first surface, see figure 3, and the outer circumferential tab 12a is connected/welded to the  cathode first non-coating portion 12c [0034]. (Claim 7)
Regarding claim 8, modified Woo discloses all of the limitations as set forth above in claim 7. Modified Woo further discloses the plurality of  cathode non-coating portions ( taught by Chun [0010];[0053];figure 4) further includes a cathode second non-coating portion (taught by Chun[0010];[0053]; figure 4)  without the cathode first active material layer coated thereon formed at a wound front  end of the cathode 12 first surface, see figure 4 of Chun. (Claim 8)
Regarding claim 9, modified Woo discloses all of the limitations as set forth above in claim 7. Modified Woo further discloses the plurality of  cathode non-coating portions further includes a cathode third non-coating portion  (taught by Chun [0010];[0053];figure 4) without the cathode second active material layer coated. Modified Woo does not disclose the cathode third non-coating portion  is formed at  a wound distal end of the cathode  12 second surface.  However, it is well within the artisan’s skill to place the plurality of anode second uncoated portion and the anode third uncoated portion in different shapes, sizes and positions across the current collector in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).   (Claim 9)
Regarding claim 12, modified Woo discloses all of the limitations as set forth above in claim 1. Modified Woo further discloses, see figure 3, the anode non-coating portion 11c extends from a first side of the anode plate 11 to a second side of the anode plate that is opposite the first side along a direction parallel to the winding axis of the electrode assembly.  (Claim 12)
Regarding claim 13, modified Woo discloses all of the limitations as set forth above in claim 12. Modified Woo further discloses, see figure 3, the cathode non-coating portion 12c extends from a first side of the cathode plate 12 to a second side of the cathode plate that is opposite the first side of the cathode plate along a direction parallel to the winding axis of the electrode assembly. (Claim 13)
Regarding claim 14, modified Woo discloses all of the limitations as set forth above in claim 1. Modified Woo further discloses , see figure 3,  the second surface of the separator 13 is directly adjacent to the cathode non-coating portion 12c along an entire length of the cathode (Claim 14)
Allowable Subject Matter
Claims 10-11 are allowed. 
 See Reasons for Allowance in action mailed September 17, 2021.  Woo and Chun, alone, or in combination do not teach the claimed invention . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments,  filed November 30,2021,  have been fully considered and are persuasive.  The  35 U.S.C §  103 rejection over Ahn  has been withdrawn.  Chun is still being relied upon to show a plurality of uncoated portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722